Citation Nr: 0619350	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  00-07 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for soft corns of the 
feet, bilaterally.

2.  Whether the veteran has submitted new and material 
evidence to reopen the previously denied claim of entitlement 
to service connection for residuals of frostbite of the right 
foot.  

3.  Whether the veteran submitted new and material evidence 
to reopen the previously denied claim of entitlement to 
service connection for residuals of frostbite of the left 
foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1974.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions, dated in 
June 1999, October 1999, and February 2000 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In June 1999, the RO determined that the veteran did not 
submit new and material evidence to reopen the previously 
denied claim of entitlement to service connection for a left 
foot condition.  He was also notified of the decision in June 
1999.  

In October 1999, the RO denied the veteran's claim of 
entitlement to service connection for plantar keratomas and 
soft corns.  He was notified of the decision by 
correspondence dated in November 1999.  In February 2000, the 
RO determined that the veteran did not submit new and 
material evidence to reopen the previously denied claim of 
entitlement to service connection for residuals of frostbite 
of the right foot.  He was notified of the decision by 
correspondence dated in March 2000.  

In September 2002, the veteran presented personal testimony 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

This case was previously before the Board.  In August 2003, 
the Board remanded the issues of entitlement to service 
connection for plantar keratomas and soft corns of the feet.  
The Board also remanded the issues of whether the veteran 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection for a left 
foot condition and whether the veteran submitted new and 
material evidence to reopen the previously denied claim of 
entitlement to service connection for frostbite of the right 
foot.  A review of the record shows that the requested 
development has been accomplished.  

Following additional development of the claims, in December 
2005, the Board awarded service connection for hyperkeratosis 
of the feet, and assigned a noncompensable disability rating 
and an effective date.  To date, the Board has not received 
information indicating that the veteran appealed the 
noncompensable rating or effective date assigned.  

Accordingly, while the claim of entitlement to service 
connection for hyperkeratosis of the feet is resolved, the 
claim of entitlement to service connection for soft corns of 
the feet, however, remains on appeal before the Board.  


FINDINGS OF FACT

1.  The record does not contain evidence of a medical opinion 
which tends to link a current diagnosis of soft corns of the 
feet, shown many years after service, to the veteran's period 
of active service.  

2.  In February 1989, the RO denied the claim of entitlement 
to service connection for residuals of "frozen feet."  He 
was notified of the denial in April 1989 and he did not file 
a timely Notice of Disagreement with the decision.  

3.  The RO's April 1989 decision is final.  

4.  The evidence received subsequent to the RO's final 
decision is new to the extent that the evidence was not 
previously of record; however, the evidence is not material 
to the issues of entitlement to service connection for 
residuals of frostbite.  


CONCLUSIONS OF LAW

1.  Bilateral soft corns of the feet were not incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  The RO's April 1989 decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2005).  

3.   New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of frostbite of the right foot.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001)

4.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of frostbite of the left foot.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claim of entitlement to service connection 
for soft corns of the feet and the type of evidence necessary 
to substantiate the veteran's clam that he has submitted new 
and material evidence to reopen the previously denied claims 
of entitlement to service connection for residuals of 
frostbite.  The veteran was not, however, provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event that any of 
the claims are granted.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for soft corns of the feet, 
and that the veteran did not submit new and material evidence 
to reopen the previously denied service connection claims, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist, in March 2002, April 2004, October 2004, and 
March 2005, subsequent to the RO's initial unfavorable 
decisions.  

The Board concludes that the discussions contained in the 
RO's June 1999, October 1999, and February 2000 rating 
decisions, the March 2000 and August 2000 Statements of the 
Case (SOCs), correspondence issued in March 2002, April 2004, 
October 2004, and March 2005, which pertain to the 
requirements of VCAA and VA's duty to assist, and the May 
2000, December 2000, April 2002, and December 2005 
Supplemental Statements of the Case (SSOCs), informed the 
veteran of the information and evidence necessary to 
substantiate the claims and complied with VA's notification 
requirements.  

Specifically, the Board concludes that the RO's decision, 
SOCs, SSOCs, and the March 2002, April 2004, October 2004, 
and March 2005 correspondence informed the veteran of why the 
evidence on file was insufficient to grant the claims; what 
evidence the record revealed; what VA was doing to develop 
the claims; and what information and evidence was necessary 
to substantiate the claims.  He was also informed that he 
needed to submit new and material evidence to reopen the 
previously denied claims.  

The correspondence pertaining to VCAA specifically informed 
the veteran of what he should do in support of the claims, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was also informed to 
essentially submit everything in his possession with regard 
to establishing evidence that is necessary to substantiate 
the claims.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, a VA examination report, and VA medical treatment 
records.  The veteran has not identified any additional 
evidence pertinent to the claims, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Entitlement to Service Connection for Soft Corns of the Feet

The veteran maintains that the diagnosis of soft corns, 
bilaterally, is related to his period of active service.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service medical records are negative for any disability 
related to soft corns of the feet.  The records show that the 
veteran's fifth toenail on the right foot was completely 
removed.  An April 1972 record shows that the veteran was 
seen for blisters on the feet.  The records also note 
calluses of the feet.  On separation examination, dated in 
August 1974, the veteran complained of foot trouble.  The 
examiner did not diagnose the veteran as having a disability 
of either foot.  

The post-service medical records associated with the claims 
file include medical records from Kaiser Permanente, VA 
medical treatment records, dated from November 1992 to April 
2002; and the May 2005 VA examination report, accompanied by 
photographs of the veteran's feet.  The veteran also 
submitted lay statements in support of his claim, dated in 
August 2000 and September 2000.  A transcript of the 
veteran's personal testimony presented at the Travel Board 
hearing in September 2002 has also been associated with the 
claims file.  

The VA medical treatment records, with dates beginning in 
1992, show various complaints of the feet.  The records show 
the veteran complained of chronic foot pain between the 
fourth and fifth toes for years.  The September 1998 record 
shows that he is diagnosed as having chronic toe web space 
pain with reactive dermatitis.  A March 1999 VA Memorandum 
reports that the veteran was followed in a VA clinic for foot 
problems, to include soft corns in between the fourth and 
fifth toes bilaterally.  It is noted that the veteran 
required surgical correction for the foot problems.  

In August 1999, the veteran submitted a medical statement 
from a VA facility, indicating that he was followed in the 
podiatry clinic for soft corns between the fourth and fifth 
toes, bilaterally.  The October 1999 VA Memorandum from the 
VA Medical Center (VAMC) in West Los Angeles reports that the 
veteran received treatment for a "painful foot condition" 
and that he was scheduled to undergo corrective foot surgery 
in November 1999.  

The VA medical treatment records dated through April 2002, in 
pertinent part, continue to show the veteran's various 
complaints of foot pain.  The VA medical treatment records do 
not indicate that the veteran suffers from a disability 
related to soft corns of the feet, which is related to his 
period of service.  

On VA examination, dated in May 2005, the examiner documented 
that the claims file was reviewed and provided a detailed 
report of the veteran's medical history and complaints of 
problems with his feet.  On physical examination, the 
examiner noted the presence of soft corns between the second 
and third toes of the right foot.  It is also noted that the 
veteran had soft corns in between the first and second toes 
and the second and third toes of the left foot.  The examiner 
diagnosed the veteran as having soft corns, bilaterally.  The 
examiner did not state that the veteran suffered from a 
current disability due to soft corns of the feet, and which 
is related to the veteran's period of active service.  

While the record shows that the veteran was invited to submit 
evidence which would tend to support his claim, to date, he 
has not submitted any evidence which would tend to link a 
current diagnosis of soft corns of the feet to his period of 
active service.  Note that soft corns of the feet were shown 
many years after service.  In the absence of a medical 
opinion which would tend to link a current diagnosis of soft 
corns of the feet to his period of active service, the Board 
concludes that the claim of entitlement to service connection 
for soft corns of the feet is denied.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a current diagnosis 
of soft corns of the feet, which is related to his period of 
active service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for soft corns of the feet.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Whether the Veteran Submitted New and Material Evidence to 
Reopen the Previously Denied Claim of Entitlement to Service 
Connection for Residuals of Frostbite of the Right Foot 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

Note that while regulations implementing the VCAA contain an 
amended definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, these changes specifically 
apply only to claims filed on or after August 29, 2001.  38 
C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As 
the appellant's claim to reopen was already pending on the 
effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such new regulations and provisions are 
inapplicable here.  Therefore, the claim to reopen will be 
considered under the old regulations, as outlined below.  

New and material evidence, for purposes of this decision, is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

In the veteran's November 1988 statement, he maintains that 
he suffered frostbite of the feet while he was stationed in 
Germany in November 1971 and that he received treatment at 
his post.  Following receipt of the veteran's statement, the 
record shows that the veteran was scheduled for VA 
examination for the purpose of evaluating the claimed 
residuals of frostbite.  It is noted that he failed to report 
for a December 1988 examination.  

In a February 1989 rating decision, the RO denied the claim 
of entitlement to service connection for "frozen feet."  By 
correspondence, dated in April 1989, the RO informed the 
veteran of the denial.  The RO essentially denied the claim 
on the basis that the service medical records did not show 
that the veteran suffered from frostbite or from a cold 
injury.  The veteran did not appeal the RO's decision within 
one year of the date of notification and the decision became 
final.  

The RO essentially construed the veteran's November 1999 
statement as a claim to reopen a previously denied claim of 
entitlement to service connection for frostbite of the right 
foot.  In the November 1999 correspondence, the veteran 
reiterated that he suffered from frostbite during his period 
of active service; he also suggested that residuals of 
frostbite of the right foot included a November 1999 
amputation of the right fifth toe. 

In the February 2000 rating decision, the RO determined that 
the veteran did not submit new and material evidence to 
reopen the previously denied claim of entitlement to service 
connection for frostbite of the right foot.  The veteran was 
notified of the decision in March 2000.  The RO construed the 
April 2000 correspondence as a timely Notice of Disagreement.  
A Statement of the Case was issued in August 2000 and the 
veteran perfected an appeal for the claim to reopen.  

The evidence associated with the claims file at the time of 
the RO's final decision, which denied the claim of 
entitlement to service connection for "frozen feet," 
include service medical records; service personnel records; 
development letters; and the veteran's November 1988 
statement in support of the claim.  Service medical records 
show that the veteran's fifth toenail on the right was 
completely removed.  On separation examination, dated in 
August 1974, shows that the veteran complained of problems 
with his feet.  He was not diagnosed with a right foot 
disability.  

The evidence received subsequent to the RO's final decision 
include medical records from Kaiser Permanente, VA medical 
treatment records, dated from November 1992 to April 2002; 
and the May 2005 VA examination report, accompanied by 
photographs of the veteran's feet.  The veteran also 
submitted lay statements in support of his claim, dated in 
August 2000,  September 2000.  A transcript of the veteran's 
personal testimony presented at the Travel Board hearing in 
September 2002 has also been associated with the veteran's 
claims file.  The aforementioned evidence does not include a 
competent medical opinion which tends to link a current 
residual frostbite injury of the right foot to the veteran's 
period of service.  

On VA examination, dated in May 2005, the examiner documented 
that the claims file was reviewed and provided a detailed 
report of the veteran's medical history and complaints of the 
veteran's problems with his feet.  After performing a 
physical examination, the examiner stated that there is no 
demonstrable evidence in the service records which indicate 
that the veteran has a history of a cold injury or frostbite 
which occurred during his period of service.  It is noted 
that X-ray study did not reveal any degenerative diseases 
which could be related to a cold injury.  

The examiner further noted that a common residual of cold 
injury is increased sweating of the feet, skin changes (e.g. 
thinning of the skin), and atrophy of the musculature.  There 
was no evidence of this on examination.  The examiner pointed 
out that the removal of the fifth toenail in service does not 
demonstrate that the veteran suffered a cold injury during 
service.  He also points out that the veteran was able to 
complete his tour of duty until he separated from service in 
August 1974, which indicates that he remained in service for 
at least two years following the alleged frostbite injury and 
there is no indication that the veteran received treatment 
for residuals of frostbite or any other cold injury.  The 
examiner concluded by stating that it is impossible to 
demonstrate whether the veteran suffered a cold injury of any 
type.  

In view of the forgoing, the Board determines that the newly 
submitted evidence does not include a medical opinion which 
tends to link a current diagnosis of residuals of frostbite 
of the right foot, or any other cold injury, to the veteran's 
period of service.  In the absence of the evidence which 
tends to link a current diagnosis of residuals of frostbite 
of the right foot, or any other cold injury, to the veteran's 
period of service, the Board concludes that the evidence 
submitted subsequent to the RO's final decision is not both 
new and  material to the claim of entitlement to service 
connection for residuals of frostbite of the right foot.  

Whether the Veteran submitted New and Material Evidence to 
Reopen the Previously Denied Claim of Entitlement to Service 
Connection for Residuals of Frostbite of the Left Foot 

In the November 1988 statement, the veteran maintains that he 
experienced frostbite of the feet in November 1971.  In 
February 1989, the RO denied the claim of entitlement to 
service connection for frozen feet.  By correspondence, dated 
in April 1989, the RO informed the veteran of the denial.  
The RO essentially denied the claim on the basis that the 
evidence of record did not show that the veteran suffered 
from frozen feet.  The veteran did not appeal the decision 
and the decision became final.  

The RO construed the veteran's October 1998 statement as a 
claim to reopen the previously denied claim of entitlement to 
service connection for a left foot condition.  In the 
veteran's October 1998 statement, he informed the RO that he 
wanted to reopen the previously denied claim and specifically 
claimed entitled to service-connection for a left foot 
condition.  He stated that he intended to submit evidence to 
support his claim.  In February 1999, the RO issued the 
veteran correspondence informing him that the April 1989 
decision is final and that new and material evidence is 
necessary to reopen the previously denied claim.  The veteran 
did not submit any evidence to support the claim.  

In the June 1999 rating decision, the RO stated that the 
veteran did not submit new and material evidence to reopen 
the claim of entitlement to service connection for a foot 
disorder (claimed as a left foot condition).  The veteran was 
also informed of the decision in June 1999.  The RO construed 
the April 2000 correspondence as a timely Notice of 
Disagreement.  An SOC was issued and the veteran perfected an 
appeal before the Board.  

Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claimant and review the former disposition 
of the claim.  38 U.S.C.A. § 5108 (West 2002).  A final 
decision will be reopened if new and material evidence is 
submitted. 38 U.S.C.A. §§ 5103A(f), 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).  The complete regulations are 
stated in detail above.  

The evidence associated with the claims file at the time the 
RO's final decision, which denied the claim of entitlement to 
service connection for "frozen feet," include service 
medical records; service personnel records; development 
letters; and the veteran's November 1988 statement in support 
of the claim.  Service medical records show that the 
veteran's fifth toenail on the right for was completely 
removed.  On separation examination, dated in August 1974, 
shows that the veteran complained of problems with his feet.  
The veteran was not diagnosed as having a left foot 
disability.  

The evidence associated with the claims file subsequent to 
the RO's final decision is stated in detail above.  The Board 
points out that while the RO has characterized the issue as a 
claim to reopen the previously denied claim of entitlement to 
service connection for a left foot condition, the inquiry for 
consideration is really whether the veteran submitted new and 
material evidence to reopen a previously denied claim for 
entitlement to service connection for residuals of frostbite 
of the left foot.  The only previously denied claim of record 
specifically pertains to residuals of "frozen feet."

As stated above, the evidence does not include a competent 
medical opinion which tends to link a current residual 
disability resulting from frostbite of the feet to the 
veteran's period of service.  On VA examination, dated in May 
2005, in pertinent part, the examiner diagnosed the veteran 
as having hyperkeratosis of the feet bilaterally, mild 
disabling; ainhum of the left fifth digit, which is unrelated 
to the veteran's period of service; tinea infection 
bilaterally; and soft corns, bilaterally.  The examiner 
opined that the veteran did not have a residual frostbite 
injury or other cold injury which was related to his period 
of service.  

The Board points out that with the exception of the diagnosis 
of hyperkeratosis of the feet, mildly disabling, the veteran 
was not diagnosed as having a left foot disability, which is 
related to service.  As stated above in the introduction, the 
RO has already granted the claim of entitlement to service 
connection for hyperkeratosis.  

In view of the foregoing, the Board determines that 
subsequent to the RO's final decision, the newly submitted 
evidence does not include evidence of a medical opinion which 
tends to link a current left foot residual frostbite 
disability to the veteran's period of service.  




III.  Conclusion

The veteran's assertion that there is a causal relationship 
between any currently diagnosed residuals of frostbite of the 
feet and his period of active service cannot be considered 
competent medical evidence of a nexus.  As a lay person, he 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  See Espiritu.  

Accordingly, the veteran has not offered a basis to reopen 
the previously denied claims of entitlement to service 
connection for frostbite of the right foot and left foot; 
therefore, the Board will not reopen the claims for review on 
the merits.  38 U.S.C.A. § 5108 (West 2002).  


ORDER

Entitlement to service connection for soft corns of the feet, 
bilaterally is denied.  

New and material evidence to reopen the previously denied 
claim of entitlement to service connection for residuals of 
frostbite of the right foot has not been received.  

New and material evidence to reopen the previously denied 
claim of entitlement to service connection for residuals of 
frostbite of the left foot has not been received.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


